Taylor, J.
This is the second appeal in this case. See Maloy v. Boyett, et al., 53 Fla. 956, 43 South. Rep. 243. On the former appeal various defects in the bill of complaint were pointed out, and the decree of the court below was reversed with directions for leave to the complainants to amend their bill for the specific performance of a contract to convey realty. The complainants accordingly amended their said bill, and upon the testimony taken the court below rendered a decree in favor of the complainants adjudging that the alleged contract between the said parties should be specifically performed. This decree the defendants below bring here for review by appeal. It is now contended that the amended bill upon which the cause was finally heard and determined is subject to the same criticisms as the bill stricken down on the former appeal. This contention we cannot sustain. The 'amended bill now under consideration we think entirely supplies the defects pointed .out in the former appeal, and we think presents a sufficient case for specific performance. We think, too, that the proofs abundantly sustain the decree of the court below, and said decree is, therefore, hereby affirmed at the cost of the appellants.
Hocker and Parkhill, J. J., concur;
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur in the opinion.